Citation Nr: 0508438	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the October 1994 rating decision, in which the RO 
denied service connection for post-traumatic stress disorder 
(PTSD), was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to January 
1982.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.    


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an August 
1984 rating decision. The RO notified the veteran of the 
decision and of her procedural and appellate rights that same 
month; however, she did not appeal.

2.  The veteran has failed to establish any kind of error of 
fact or law in the prior rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1. The RO's August 1984 rating decision, which denied a claim 
for entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2. A valid claim of CUE in the August 1984 rating decision, 
in which the RO denied service connection for PTSD, has not 
been presented.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159.

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Background

Review of the record shows that evidence before the RO at the 
time of the August 1984 rating decision included her service 
medical records, which confirmed that she sought treatment 
after a sexual assault in November 1981.  Also on file were 
an April 1984 Social and Industrial Survey and a May 1984 VA 
psychiatric examination.  The May 1984 VA examiner diagnosed 
the veteran as having cyclothymic disorder versus dysthymic 
disorder, and stated that it was his impression that the 
veteran did not meet the criteria for the diagnosis of PTSD, 
even though she did meet some of the criteria.  In denying 
the claim, the RO indicated that the veteran did not meet the 
requirements for PTSD, as there was a lack of a diagnosis of 
such disability.  

In May 1998, the veteran applied to reopen the PTSD service 
connection claim.  In a January 1999 rating decision, service 
connection was granted for PTSD, establishing an evaluation 
of 50 percent disabling, effective May 1998.  In an October 
1999, this evaluation was increased to 70 percent, effective 
May 1998, and TDIU was granted, effective June 1999.  The 
veteran then made a claim for earlier effective date (EED) 
for the grant of service connection for PTSD, but this was 
denied by the RO and later denied by the Board in a December 
2002 decision.  As the Board has already made a determination 
on the EED claim, it will not be adjudicated in this 
decision.  

During the appeal of the EED claim, the veteran's 
representative at the time, Disabled American Veterans (DAV), 
asserted in a July 2001 written statement that the RO 
committed CUE in denying service connection for PTSD in the 
August 1984 rating decision.  The assertions of CUE are that 
the May 1984 VA examination given to the veteran regarding 
her PTSD was done without any reference to the governing 
criteria for rating psychiatric disorders.  It is argued that 
the VA examiner failed to apply the Diagnostic and 
Statistical Manual of Mental Disorder III (DSM), did not make 
any reference to any of the five multiaxial assessments or 
include a Global Assessment of Functioning (GAF) score, and 
did not provide a clear diagnosis of the veteran's actual 
symptomatology.  Specifically, it was argued that the given 
diagnosis of cyclothmic disorder or a dysthymic disorder is 
not consistent with the examiner's statement that the 
"member is healthy." 

The veteran argued that VA failed to apply the criteria of 
38 C.F.R. § 4.125(a), by not affording the veteran an 
examination by a competent psychiatrist and that the DSM III 
was not applied to include the veteran's occupational and/or 
social impairments, and therefore, violated 38 C.F.R. § 4.42 
(incomplete examinations are a common cause of incorrect 
diagnosis, especially in the neurological and psychiatric 
fields.") and 38 C.F.R. § 4.2 (if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.")  Also, the veteran contends that VA failed in 
its duty to assist by not attempting to gather additional 
information by obtaining evidence from the Marion County 
Veteran's Advocate.  

Finality

Before a rating decision is considered final, the veteran 
must be provided written notice of the decision in question, 
and an explanation of the procedure for obtaining review of 
the decision.  Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).  

In a February 2002 statement from the veteran, she asserted 
that the 1984 examiner was more concerned about her sexual 
history and behavior than diagnosing her condition.  She 
further stated that she never heard from VA again regarding 
her PTSD claim after the examination, thus implying that she 
never received the August 1984 rating decision.  She also 
stated that she never received a copy of the August 1984 
denial of PTSD.  

Upon review, the record shows that the veteran was provided 
notice of the August 1984 rating decision that same month, 
informing her of this decision, including her right to 
appeal.  While the Board acknowledges the veteran's 
statements that she did not receive the decision, evidence of 
record shows that the notice letter was sent to the veteran's 
address of record, and no alternative address was on file at 
that time.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Moreover, the 
notice letter was not returned to VA as undeliverable.  

With respect to providing notice of a prior decision, for the 
purpose of determining whether it was final for a CUE 
adjudication, there is a presumption of administrative 
regularity that notice of a decision was properly mailed.  
This presumption may be overcome by clear evidence, but not 
mere allegation of nonreceipt.  Generally see Hauck v. Brown, 
6 Vet. App. 518, 519 (1995); Tablazon, supra; see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedure at the RO).  As the notice 
letter was sent to the only address of record and not 
returned as undeliverable, the Board concludes that it is 
presumed that the veteran received the August 1984 notice 
letter informing her of the denial of service connection for 
PTSD and her right to appeal.  

CUE

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2004), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
20022); 38 C.F.R. § 3.105(a) (2004).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. § 
3.105(a) (2004).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC set out a three-pronged test to determine whether CUE 
was present in a prior determination:

(1)  either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied;

(2)  the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made; and

(3)  a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The primary contentions are that the May 1984 VA examination 
report was inadequate and that the RO determination that the 
veteran did not have PTSD was in error.  Upon review, the 
Board finds that the RO decision was supported in the record 
by the VA examination, which was based on examination of the 
veteran and review of the medical evidence, and the lack of a 
PTSD diagnosis in the record.  The arguments that the 
examiner was not a trained psychiatrist or psychologist, 
failed to apply the DSM III, did not reference the multiaxial 
assessments, including GAF score, and did not provide a clear 
diagnosis are essentially that the RO erred in relying on 
this report in making their determination that the veteran 
did not have PTSD.  Allegations that the evidence is 
improperly weighed is not a basis for CUE.  

Assuming the arguments are not about weighing of evidence, 
but about the RO's regulatory errors in using the May 1984 VA 
medical report as evidence, the veteran did not present 
persuasive reasons as to how any alleged error, if true, 
would have resulted in a manifestly different outcome but for 
the alleged error.  See Russell, supra.  Even if the report 
was inadequate, there is no persuasive reason to believe that 
a new examination would have resulted in a manifestly 
different outcome at that time.  In other words, there is no 
way of knowing at that time whether another VA examination 
report would have shown a diagnosis of PTSD or not.  What is 
clear from the record is that at the time of the August 1984 
rating decision, there was no evidence of a current PTSD 
diagnosis, either in service or post-service.  Without 
evidence of a current disorder, service connection cannot be 
granted.  38 C.F.R. § 3.303.  Therefore, the record, as it 
existed in August 1984, fails to show that a new examination, 
if given, would have resulted in a manifestly different 
outcome. 

The Board notes the numerous current medical statements 
indicating that the May 1984 VA examiner's diagnosis was 
incorrect.  This includes a June 2003 statement from the VA 
examiner who wrote the May 1984 report.  In his statement, 
submitted approximately 19 years later, he stated that the 
diagnosis made in 1984, in his opinion, could have gone 
either way and that her circumstances of the trauma she 
experienced would cause PTSD.  He then stated that he would 
defer to the psychiatrists that felt that she met the 
diagnostic criteria for PTSD.  The examiner then concluded 
that he would see no problem in altering his original 
diagnosis to PTSD.  

These medical statements and reports, including the June 2003 
statement summarized above, were received by VA after the 
August 1984 rating decision and were not of record at the 
time of that decision.  A determination that there was CUE 
must be based on the record or law that existed at the time 
of the prior adjudication in question.  See Russell, supra 
(emphasis added).  Although the examiner stated in June 2003, 
19 years later, that the diagnosis in 1984 could have gone 
either way, the May 1984 VA medical report clearly stated 
that the veteran did not meet the criteria for PTSD, although 
some of the criteria were met.  Again, there was no medical 
evidence of record at the time of the August 1984 rating 
decision that the veteran had PTSD.

As to the argument that the RO should have given the veteran 
a new VA examination, this is in essence an argument that the 
RO failed in its duty to assist the veteran.  Allegations 
that VA failed in its duty to assist is, as a matter of law, 
insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994).  By the same reasoning, the argument 
that VA failed to attempt to gather additional information by 
obtaining evidence from the Marion County Veteran's Advocate 
is also insufficient to plead CUE. 

The Board also recognizes the veteran's statement in her 
substantive appeal, and supporting statement dating in 
September 2003, that racism and sexism is apparent in this 
case.  In her September 2003 statement, she supported her 
allegation of racism by noting that a white female was 
granted service connected for rape, the same year the veteran 
was denied.  The Board cannot comment on other cases as it 
only speculative as to why this veteran was granted PTSD.  
What is clear from the current record before the Board is 
that the veteran was not diagnosed with PTSD at the time of 
the August 1984 rating decision.  The veteran's other 
statements that the May 1984 VA examiner was sexist is 
similar to the argument that this examiner's report was 
improperly evaluated, which again is not a basis for CUE.  As 
noted above, even if the veteran was given another 
examination by a different examiner at that time, it is far 
from clear that it would have manifestly changed the outcome 
at that time.  The Board emphasizes that there was no 
diagnosis of PTSD in the record at that time, either in 
service or post-service. 

In short, the Board finds that the August 1984 rating 
decision was supported by evidence then of record.  The 
evidence was accurately noted in the decision.  The veteran 
may disagree with the weighing of the evidence, but there was 
no clear and unmistakable error in the August 1984 decision.  
As such, the veteran has failed to establish any kind of 
error of fact or law in the prior rating decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

In an news article submitted by the veteran dated in November 
2003, which featured the veteran's claim, she stated that her 
case was not about money, but about acknowledgement of her 
pain.  No one, including VA, can possibly fully understand or 
appreciate what the veteran has experienced; however, the law 
and regulations stating that CUE cases are based on the 
evidence of record at the time of the August 1984 decision 
bind the Board.  The Board does note subsequent evidence 
resulted in a grant of the veteran's claim, and strongly 
encourages the veteran to avail herself of every resource VA 
offers in helping her cope with the destructive sexual 
assault.  


ORDER

The August 1984 rating decision was not clearly and 
unmistakably erroneous; thus, the claim for that benefit is 
denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


